Opinion issued August 13, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-01066-CV
                            ———————————
                   IN RE WILLIAM H. ATWELL II, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator William “Billy” Atwell II filed a petition for writ of mandamus from

the trial court’s February 5, 2019 order declining to set aside its September 5, 2018

order denying his motion to transfer venue.*




*
      The underlying proceeding is Regina Atwell a/k/a Gena J. Atwell v. William H.
      Atwell, II, Cause No. 463,026 in Probate Court No. 3, Harris County, the
      Honorable Jason Cox presiding.
      The record does not show a clear abuse of discretion. We deny the petition

for writ of mandamus and lift the stay of proceedings imposed by our April 4, 2019

order. See TEX. R. APP. P. 52.8(a), (d).

                                   PER CURIAM
Panel consists of Justices Keyes, Kelly, Goodman




                                           2